Citation Nr: 0204535	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  99-18 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as paranoid schizophrenia 
(mental disorder herein).  

2.  The propriety of an initial noncompensable evaluation for 
residuals of a gunshot wound injury of the right hand, with a 
small scar (right hand disorder herein).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
RO, which established service connection for a right hand 
disorder, and denied service connection for a mental 
disorder.  The veteran's appeal of the rating for the 
service-connected right hand disorder (rated as a scar) was 
initiated following an original award.  Consequently, the 
rating issue on appeal is not the result of a claim for 
increased entitlement, rather one involving the propriety of 
the original (noncompensable) evaluation assigned.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's sworn testimony was obtained in November 2001, 
when a videoconference hearing was conducted with the veteran 
at the RO and the undersigned Member of the Board in 
Washington, D.C.  

As indicated at his November 2001 videoconference hearing, 
the veteran submitted additional evidence for consideration 
on appeal, along with a signed waiver of regional office 
adjudication.  This waiver permits initial Board review of 
such evidence under 38 C.F.R. § 20.1304(c) (2001).  At that 
time, he also indicated that he had changed his 
representation on appeal.  In February 2002, the Board 
requested and obtained a copy of the veteran's power of 
attorney on appeal, appointing Disabled American Veterans.  
No further action is indicated.

The veteran has not claimed service connection for substance 
abuse, and the RO has not adjudicated this issue.  
Accordingly, as this matter is not at issue, the Board will 
also not consider it in the instant decision.


FINDINGS OF FACT

1.  Service-connected residuals of a gunshot wound of the 
right (major extremity) hand is manifested by one small, 
nontender scar about the center of the palm of the right 
hand, which is neither poorly nourished nor productive of any 
limitation of function.  

2.  The veteran is not shown to have an acquired psychiatric 
disorder, claimed as paranoid schizophrenia, which is due, or 
related, to service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating are not met for 
service-connected residuals of a gunshot wound of the right 
hand.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.31, 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001)(to be codified at 38 C.F.R. 
§ 3.159).  

2.  An acquired psychiatric disability, to include paranoid 
schizophrenia, was not incurred in or aggravated by military 
service and paranoid schizophrenia may not be presumed to be 
of service onset.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West. 
Supp. 2001); 38 C.F.R. §§  3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001)(to be codified at 
38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issues 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001)(to be codified at 
38 C.F.R. § 3.159)(VCAA).  That is, the veteran was provided 
adequate VA examinations of the joints, skin, and psychiatric 
condition, most recently in November and December 1998.  Both 
the right hand and the residual right palm scar were 
examined, and x-ray studies of the right hand were obtained.  
Additionally, the veteran was provided a video conference 
hearing with the undersigned Member of the Board.  While he 
identified some prior private treatment from approximately 
1978, he also indicated that none of these sources were 
likely to have any available treatment records from which 
copies could be obtained by VA for use in the consideration 
of his claims on appeal.  No further development is 
indicated.  

The notice provisions of VCAA have also been met.  In the 
statement of the case (SOC) and supplemental statements of 
the case (SSOC) provided to the veteran, he was advised of 
regulatory provisions pertaining to the claims on appeal; 
thus, the evidence necessary to substantiate each.


I.  Propriety of a Noncompensable Evaluation for Right Palm 
Scar.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected residuals of a gunshot wound of the right 
hand, with scar of the palm.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, beyond that which is 
detailed below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.  

Service medical records show that the veteran was 
hospitalized in February 1975 for a wound of the right palm 
sustained when he placed his palm over the muzzle of an M-60 
and a blank round went off.  The wound was described as a 
palmar entrance wound, approximately 11/2 cms in diameter.  
Initially, there was some swelling and erythema of the palm.  
The wound was debrided.  There was no evidence of any 
drainage or fractures, and no mention of a muscle injury, 
nerve involvement, or a through-and-through wound.  There 
were no complications to the debridement, his course of 
recovery was found to be "entirely benign," and on hospital 
discharge the wound was showing good evidence of healing.  It 
was recommended that he be seen on a weekly basis.  Until 
discharged from treatment status, it was recommended that he 
be on light duty.  A line of duty misconduct investigation 
was conducted, although the results of the investigation, if 
any, are not on file.  The remaining service medical records, 
including a separation examination report, are negative for 
any further complaints or treatment with respect to the right 
palm wound.  

On VA examination in December 1998, although the veteran 
reported that he cannot work with his right hand due to pain, 
weakness, and occasional swelling, clinical findings were 
very few.  On examination, the hand appeared normal looking 
without any atrophy or deformity.  A small surgical-like scar 
was noted in the middle of the right palm.  The scar had no 
adhesions, and it was not found to be tender.  Finger 
movements were full, and the veteran demonstrated an ability 
to bring his fingertips into the palm and perform pinching.  
Additionally, sensation was normal.  Most significantly, 
given the veteran's complaints and assertions on appeal, the 
right hand grip strength was found to be good.  Fist movement 
was full, and extremity power was satisfactory, with no 
evidence of carpal tunnel syndrome (CTS).  X-ray studies 
showed a normal appearance from a skeletal point of view.  
The conclusion was that there was no bony injury, and no 
arthritis.  The diagnosis was residual of gunshot wound 
injury, right hand, with small palm scar, and no evidence of 
exit wound, with full function of the hand.  

The veteran has not indicated that his right hand has 
required any ongoing treatment, all available treatment 
records have been obtained, and all available records have 
been reviewed.  No treatment for, or diagnosis of, any right 
hand disorder is otherwise indicated.  

In November 2001, the veteran's sworn testimony was obtained 
at a videoconference hearing conducted by the undersigned 
Member of the Board.  At that time, the veteran indicated 
that there were no additional records available, which might 
support his claims on appeal.  He testified that his right 
hand easily fatigues and closes when he works with it.  

The RO evaluated the veteran's service-connected residuals of 
a right hand gunshot wound injury on the basis of the only 
medically demonstrated symptom-a scar of the right palm 
area.  The RO found that the right palm scar was 
noncompensably disabling under all applicable Diagnostic 
Codes.  The Board agrees that the medical evidence warrants 
no more than a noncompensable evaluation at this time.  

Under 7800, disfiguring scars of the head, face or neck 
warrant a noncompensable evaluation if the demonstrated 
disfigurement is slight, a 10 percent evaluation is available 
if the disfigurement is moderate.  38 C.F.R. § 4.118, DC 
7800.  Alternatively, a 10 percent rating is warranted for 
superficial scars which are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent evaluation is appropriate for superficial scars which 
are tender and painful on objective demonstration. 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  A scar may also be rated 
based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  

Although the veteran reports pain, fatigability, loss of grip 
strength, and occasional swelling, with difficulty holding 
objects, the scar is not objectively shown to include any of 
the above listed criteria, including any tenderness, 
limitation of motion, or loss of grip strength.  While he 
also considers the scar of the right palm to be disfiguring, 
the veteran's examiners have not described the scar as 
disfiguring, and in any event, the scar is not of the head, 
face or neck so as to warrant a compensable rating under 
Diagnostic Code 7800 even if it were presumed to be 
disfiguring.  In the Board's opinion, based on review of the 
medical evidence of record, the scar is small and nontender, 
without any residual limitation of motion or function of the 
hand.  There is no evidence that the scar is poorly nourished 
or ulcerated.  The veteran's disability does not more nearly 
approximate the criteria for a compensable evaluation.  38 
C.F.R. § 4.7.  Thus, no basis for a compensable evaluation 
exists within VA's applicable regulations.  

The Board notes that a November 2001 medical statement 
indicates that the veteran was under the care of a physician 
for right hand tendonitis.  He reportedly experienced pain 
and inflammation with occasional numbness and weakness on 
use.  Nevertheless, it has not been shown that the tendonitis 
was related to the right palm gunshot wound.  Accordingly, a 
rating based on such disability is not in order.

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1). "The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  The evidence in the present case does not 
show that the right palm gunshot wound residuals has resulted 
in frequent periods of hospitalization or marked interference 
with employment.  While the veteran has claimed weakness and 
fatigue of the hand due to the wound residuals, hand function 
appeared to be full at the December 1998 VA examination.  He 
is currently receiving SSA disability benefits, but due to 
unrelated disability.  For these reasons, the Board finds 
that the evidence in this case does not present exceptional 
or unusual factors, and there is no basis for referral for 
extra-schedular consideration.


II.  Service Connection for an Acquired Psychiatric Disorder. 

Service medical records of November 25, 1975 show that the 
veteran was afforded a neuropsychiatric evaluation in 
conjunction with the administration of his discharge for 
conduct, which included larceny, an unexplained absence, and 
sleeping while on watch duty.  On psychiatric evaluation of 
November 25, 1975, the veteran reported "no complaints," 
and he gave a negative psychiatric history stating merely 
that the Navy had "sent me here."  While the provisional 
diagnosis was behavior disorder, a final impression after 
evaluation was that there was no psychiatric disease.  His 
separation examination similarly shows no psychiatric 
disorder.  His discharge was effective in December 1975.  

The veteran was first seen in April 1986 for general anxiety, 
but no diagnosis of an anxiety disorder was given at that 
time.  Treatment records regarding employment at Henry Ford 
Hospital shows a long history of narcotics abuse, without any 
mention of other prior psychiatric difficulty.  On initial 
evaluation in April 1986, the veteran denied any prior 
psychiatric history.  He complained of acute anxiety and 
sleep difficulty, and was thought to have multiple "vague 
somatic complaints."  These records, as well as a March 1994 
treatment record from Jefferson Medical Industrial Clinic and 
an April 1996 treatment record from M.S. Dumlao, show a long 
history of alcohol and drug abuse from as early as age 13, 
but apparently no later than at age 16-prior to service.  In 
giving a clinical history to these various psychologists and 
psychiatrist, the veteran repeatedly reported heroin abuse 
from the age of 13, 14, or 16, with abuse of cocaine from the 
age of 25 or so.  Neither the veteran then, nor any examiner, 
associated any symptom with his military service.  A 
diagnosis of chronic paranoid schizophrenia, presently in 
remission, was noted in April 1996.  The essentially same 
psychiatric history is demonstrated by a psychiatric clinical 
report of evaluation for the State of Michigan, dated in 
September 1995.  This report shows a diagnostic impression of 
passive aggressive personality.  No relation to service was 
made at that time, or by any other remaining evidence of 
record.  

Medical records used by the Social Security Administration 
(SSA) show a primary diagnosis of substance addiction 
disorder.  See January 1994 SSA disability determination 
letter.  

The current diagnoses on VA examination in November 1998 are 
chronic schizophrenia, undifferentiated type, and personality 
disorder, with schizotypal traits.  No relation to service is 
made by this or any other VA examiner with access to the 
veteran's documented clinical history.  Moreover, as detailed 
above, the post-service medical evidence shows a long history 
of drug abuse, beginning prior to his service, with no 
treatment for, or diagnosis of, any other psychiatric 
disorder, related or unrelated to such drug abuse, until 
approximately 10 years after his separation from service in 
December 1975.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112 (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from mere isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement for an evidentiary 
showing of continuity.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2001).  That is, continuity of symptomatology is 
required only where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  A presumption of service 
connection may also apply, as where a veteran served 90 days 
or more during a period of war, and a psychosis becomes 
manifest-to a degree of 10 percent or more within one year 
from date of termination of such service.  In such a case, 
the psychosis shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 C.F.R. §§ 3.307, 3.309 
(2001).  

This presumption of service connection is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§1101, 
1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  Under governing regulations, the psychosis 
need not be diagnosed during the presumptive period; but that 
there be shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree of 10 percent, followed without unreasonable time 
lapse by definite diagnosis.  38 C.F.R. § 3.307(c) (2001).  

In considering the veteran's claim for service connection for 
psychiatric disability, the Board is cognizant that he 
currently suffers from acquired psychiatric disablement.  
However, with respect to each acquired psychiatric condition 
with which the veteran is shown to have been assessed since 
service, there is no evidence in any instance relating the 
same to his period of service, as might, if extant, permit an 
award of service connection in accordance with 38 C.F.R. §§  
3.303(d) or 3.307 and 3.309.  To be sure, the Board has been 
most sensitive to the veteran's assertion that following 
service he began to experience problems with his nerves.  
However, as detailed above, the veteran's current psychiatric 
diagnosis was neither incurred in nor aggravated by service 
or otherwise shown to be related to service.

While the veteran currently has a diagnosis of schizophrenia, 
the medical evidence does not show that he had this disorder 
in service, or that he had schizophrenia to a compensable 
degree (criteria for 10 percent) within one year following 
his November 1975 military discharge.  Accordingly, there is 
no medical foundation to grant the claim on either a direct, 
aggravated, or presumed basis.  The claim on appeal must be 
denied as against the weight of the medical evidence of 
record, which includes the veteran's documented clinical 
history.  

As for the veteran's current diagnosis of a personality 
disorder, and while not asserted on appeal, service 
connection is permissible for a personality disorder, but 
only in certain very limited instances where there is 
competent medical evidence indicating it was aggravated 
during service by "superimposed" disease or injury.  See 
Carpenter v. Brown, 8 Vet. App, 240, 245 (1995); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 4.9, 
4.127 (2001).  In the instant case on appeal, no medical 
evidence is of record suggesting that any personality 
disorder existed prior to the veteran's entry into service, 
and that any such preexisting personality disorder had been 
aggravated by the veteran's military life.  With no evidence 
of any such superimposed disability, there is no basis to 
grant service connection for this aspect of the claim.  


III.  Final Considerations.  

In making these determinations, the Board has considered the 
veteran's videoconference hearing testimony.  While he is 
competent to describe his symptomatology and express his 
belief in the merits of his claims, he is not competent to 
offer a medical diagnosis or medical opinions regarding 
either the time of onset of his psychiatric disorders, or the 
severity of current right hand symptomatology under VA's 
Schedule.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, is denied.  An 
evaluation in excess of noncompensable (zero percent) for 
service-connected right hand disability is denied.  




ORDER

A compensable evaluation for service-connected residuals of a 
gunshot wound injury of the right (major extremity) hand, 
with scar, is denied.  

Service connection for an acquired psychiatric disability, 
claimed as paranoid schizophrenia, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

